Exhibit 10.5

TAX SHARING AGREEMENT

BY AND AMONG

DIAMONDBACK ENERGY, INC.,

AND

VIPER ENERGY PARTNERS LP

June 23, 2014



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

BY AND AMONG

DIAMONDBACK ENERGY, INC. AND VIPER ENERGY PARTNERS LP

Tax Sharing Agreement (the “Agreement”), dated this 23rd day of June 2014, by
and among DIAMONDBACK ENERGY, INC. (“DBE”), a Delaware corporation, and VIPER
ENERGY PARTNERS LP (the “Partnership”), a Delaware limited partnership.

RECITALS

WHEREAS, DBE is the owner of the member interests of Viper Energy Partners GP
LLC (the general partner of the Partnership) and common units of the
Partnership;

WHEREAS, the Partnership Group (as defined below) includes various entities that
may be required to join with DBE or its affiliates in the filing of a
consolidated, combined or unitary state tax return;

WHEREAS, the Parties (as defined below) wish to set forth the general principles
under which they will allocate and share various Taxes (as defined below) and
related liabilities;

WHEREAS, DBE, on behalf of itself and its present and future subsidiaries other
than the Partnership Group (“DBE Group”), and the Partnership, on behalf of
itself and its present and future subsidiaries (the “Partnership Group”), are
entering into this Agreement to provide for the allocation among the DBE Group
and the Partnership Group of all responsibilities, liabilities and benefits
relating to any Tax for which a Combined Return (as defined below) is filed for
a taxable period including or beginning on or after the Effective Date (as
defined below) and to provide for certain other matters;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

ARTICLE I

Definitions

1.1 Definitions. The following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and the plural forms of
the terms defined):

“Accounting Referee” is defined in Section 6.11 herein.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect for the taxable period in question.

“Combined Group” means a group of corporations or other entities that files a
Combined Return.

 

2



--------------------------------------------------------------------------------

“Combined Return” means any Tax Return (other than a Tax Return for U.S. federal
income taxes) filed on a consolidated, combined (including nexus combination,
worldwide combination, domestic combination, line of business combination or any
other form of combination) or unitary basis that includes activities of any
member of the DBE Group and any member of the Partnership Group.

“DBE Group” is defined in the Recitals to this Agreement.

“Effective Date” means 9:00 a.m., Central time, on June 23, 2014.

“Final Determination” means the final resolution of any Tax (or other matter)
for a taxable period, including related interest or penalties, that, under
applicable law, is not subject to further appeal, review or modification through
proceedings or otherwise, including (i) by the expiration of a statute of
limitations or a period for the filing of claims for refunds, amending Tax
Returns, appealing from adverse determinations or recovering any refund
(including by offset), (ii) by a decision, judgment, decree or other order by a
court of competent jurisdiction, which has become final and unappealable,
(iii) by a closing agreement, an accepted offer in compromise or a comparable
agreement under laws of the particular Tax Authority, (iv) by execution of a
form under the laws of a Tax Authority that is comparable to an Internal Revenue
Service Form 870 or 870-AD (excluding, however, with respect to a particular Tax
Item for a particular taxable period any such form that reserves (whether by its
terms or by operation of law) the right of the taxpayer to file a claim for
refund and/or the right of the Tax Authority to assert a further deficiency with
respect to such Tax Item for such period) or (v) by any allowance of a refund or
credit, but only after the expiration of all periods during which such refund
may be adjusted.

“Notice” is defined in Section 6.1 herein.

“Party” means each of DBE and the Partnership, and solely for purposes of this
definition, “DBE” includes the DBE Group and the Partnership includes the
Partnership Group. Each of DBE and the Partnership shall cause the DBE Group and
the Partnership Group, respectively, to comply with this Agreement.

“Partnership Group” is defined in the Recitals to this Agreement.

“Partnership Group Combined Tax Liability” means, with respect to any Tax, the
Partnership Group’s liability for such Tax owed with respect to a Combined
Return for a taxable period, as determined under Section 3.2 of this Agreement.

“Partnership Group Deposit” is defined in Section 3.4 herein.

“Partnership Group Members” means those entities included in the Partnership
Group.

“Partnership Group Pro Forma Combined Return” means a pro forma Combined Return
or other schedule prepared pursuant to Section 3.2 of this Agreement.

“Reporting Entity” means the entity that is required by statute or rule to file
the particular Combined Return.

 

3



--------------------------------------------------------------------------------

“Tax Attribute” means a Tax Item of a member of the Partnership Group reflected
on a Combined Return that is comparable to one or more of the following
attributes with respect to a U.S. federal income tax consolidated tax return: a
net operating loss, a net capital loss, an unused investment credit, an unused
foreign tax credit, an excess charitable contribution, a U.S. federal minimum
tax credit or a U.S. federal general business credit (but not tax basis or
earnings and profits).

“Tax Authority” means a domestic governmental authority (other than the United
States) or any subdivision, agency, commission or authority thereof or any
quasi-governmental or private body having jurisdiction over the assessment,
determination, collection or imposition of any Tax (excluding the U.S. Internal
Revenue Service).

“Tax Controversy” means any audit, examination, dispute, suit, action,
litigation or other judicial or administrative proceeding initiated by DBE or
the Partnership or any Tax Authority.

“Tax Item” means any item of income, gain, loss, deduction or credit, or other
item reflected on a Tax Return or any Tax Attribute.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended Tax Return, claim for refund or
declaration of estimated tax) required to be supplied to, or filed with, a Tax
Authority in connection with the determination, assessment or collection of any
Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Tax” or “Taxes” means all forms of taxation, whenever created or imposed, and
whether imposed by a domestic, local, municipal, governmental, state, federation
or other body, but excluding taxes imposed by the United States, and without
limiting the generality of the foregoing, shall include net income, alternative
or add-on minimum, gross income, sales, use, ad valorem, gross receipts, value
added, franchise, profits, license, transfer, recording, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profit, custom duty or other tax, governmental fee or like assessment or charge
of any kind whatsoever, together with any related interest, penalties or other
additions to tax, or additional amounts imposed by any such Tax Authority.

Any term used but not capitalized herein that is defined in the Code or in the
Treasury Regulations thereunder shall, to the extent required by the context of
the provision at issue, have the meaning assigned to it in the Code or such
regulation.

ARTICLE II

Preparation and Filing of Tax Returns

2.1 Manner of Filing

        (a) For periods that include the Effective Date and periods after the
Effective Date, DBE shall have the sole and exclusive responsibility for the
preparation and filing of, and shall cause the Reporting Entity to prepare and
file, all Combined Returns. DBE shall be authorized to take, in its sole
discretion, any and all action necessary or incidental to the

 

4



--------------------------------------------------------------------------------

preparation and filing of a Combined Return, including, without limitation,
(i) making elections and adopting accounting methods, (ii) filing all extensions
of time, including extensions of time for payment of tax, (iii) filing claims
for refund or credit or (iv) giving waivers or bonds.

        (b) For periods that include the Effective Date and periods after the
Effective Date, the Partnership Group shall have the sole and exclusive
responsibility for the preparation and filing of, and shall prepare and file or
cause to be prepared and filed, all Tax Returns of the Partnership Group Members
that are not Combined Returns.

        (c) DBE shall have sole discretion to include, or cause to be included,
in a Combined Return for any Tax any member of the Partnership Group for which
inclusion in such Combined Return is elective; provided, however, that the
Partnership Group Combined Tax Liability for any period shall not exceed the
aggregate of (x) each such elective Partnership Group Member’s liability for
such Tax for such period, computed as if such Partnership Group Member were not
included in such Combined Return and (y) the Partnership Group Combined Tax
Liability calculated for the Partnership Group Members for which inclusion is
not elective. DBE shall provide pro forma Tax Returns pursuant to Section 3.5 of
this Agreement to support the calculation of the amount of any decrease in the
Partnership Group Combined Tax Liability pursuant to this Section 2.1(c).

2.2 Franchise Tax Taxable Period. References to “taxable period” for any
franchise or other doing business Tax shall mean the taxable period during which
the income, operations, assets or capital comprising the base of such Tax is
measured, regardless of whether the right to do business for another taxable
period is obtained by the payment of such franchise Tax.

ARTICLE III

Allocation of Taxes

3.1 Liability of the Partnership Group for Combined Taxes. For each Tax for each
taxable period that includes or begins on or after the Effective Date and for
which a Combined Return is filed, the Partnership Group Members included in such
Combined Return shall be liable to DBE for an amount equal to the Partnership
Group Combined Tax Liability in respect of such Tax.

3.2 Partnership Group Combined Tax Liability. With respect to each Tax for each
taxable period that includes or begins on or after the Effective Date and for
which a member of the Partnership Group is included in a Combined Return, the
Partnership Group Combined Tax Liability for such Tax for such taxable period
shall be the Tax for such taxable period as determined on a Partnership Group
Pro Forma Combined Return prepared:

(a) by including only the Tax Items of the members of the Partnership Group that
are included in the Combined Return and computing the liability of the
Partnership Group Members for such Tax as if such Partnership Group Members were
included in a separate combined, consolidated or unitary return that includes
only the Partnership Group Members;

(b) except as provided in Section 3.2(e) hereof, using all elections, accounting
methods and conventions used on the Combined Return for such period;

 

5



--------------------------------------------------------------------------------

(c) applying the Tax rate in effect for the Combined Return of the Combined
Group for such taxable period;

(d) assuming that the Partnership Group elects not to carry back any net
operating losses; and

(e) assuming that the Partnership Group’s utilization of any Tax Attribute
carryforward or carryback is limited to the Tax Attributes of the Partnership
Group that would be available if the Partnership Group Combined Tax Liability
for each taxable period ending after the Effective Date were determined in
accordance with this Section 3.2.

3.3 Preparation and Delivery of Pro Forma Tax Returns. Not later than 90 days
following the date on which a Combined Return is filed with the appropriate Tax
Authority, DBE shall prepare and deliver to the Partnership the related
Partnership Group Pro Forma Combined Return calculating the Partnership Group
Combined Tax Liability attributable to the period covered by such filed Combined
Return.

3.4 Payment of Tax. DBE shall timely pay (or shall cause to be timely paid) any
Tax reflected on a Combined Return and hold the Partnership harmless for all
liability for such Tax. In the event DBE is required to make an estimated
payment or deposit of any Tax of any Combined Group which includes any member of
the Partnership Group, DBE shall calculate the portion, if any, of such
estimated payment or deposit attributable to the Partnership Group using a
methodology similar to that described in Section 3.2 (the “Partnership Group
Deposit”) and shall present such calculation to the Partnership. Within 5 days
thereafter, the Partnership shall pay the Partnership Group Deposit to DBE.
Within 30 days after delivery by DBE of a Partnership Group Pro Forma Combined
Return to the Partnership calculating the Partnership Group Combined Tax
Liability with respect to a Combined Return, the Partnership shall pay to DBE
such Partnership Group Combined Tax Liability less the amount of any Partnership
Group Deposit relating to the same Combined Return.

3.5 Subsequent Changes in Treatment of Tax Items. With respect to any Combined
Return for any taxable period beginning on or after the Effective Date, in the
event of a change in the treatment of any Tax Item of any member of a Combined
Group as a result of a Final Determination, within 30 days following such Final
Determination (i) DBE shall calculate the change, if any, to the Partnership
Group Combined Tax Liability resulting from such change, (ii) DBE shall pay any
decrease in the Partnership Group Combined Tax Liability to the Partnership and
(iii) the Partnership shall pay any increase in the Partnership Group Combined
Tax Liability to DBE.

ARTICLE IV

Control of Tax Proceedings; Cooperation and Exchange of Information

4.1 Control of Proceedings. Except as provided in this Article IV, DBE shall
have full responsibility and discretion in handling, settling or contesting any
Tax Controversy involving a Tax Return for which it has filing responsibility
under this Agreement as well as all Tax Returns for all taxable periods ending
before the Effective Date. The Partnership shall have full responsibility and
discretion in handling, settling or contesting any Tax Controversy

 

6



--------------------------------------------------------------------------------

involving a Tax Return for which it has filing responsibility under this
Agreement. Except as otherwise provided in this Article IV, any costs incurred
in handling, settling or contesting any Tax Controversy shall be borne by the
Party having full responsibility and discretion thereof.

4.2 Cooperation and Exchange of Information.

(a) Each Party shall cooperate fully at such time and to the extent reasonably
requested by any other Party in connection with the preparation and filing of
any Tax Return or claim for refund, or the conduct of any audit, dispute,
proceeding, suit or action concerning any issues or other matters considered in
this Agreement. Such cooperation shall include, without limitation, the
following: (i) the retention and provision on demand of Tax Returns, books,
records (including those concerning ownership and Tax basis of property which a
Party may possess), documentation or other information relating to the Tax
Returns, including accompanying schedules, related workpapers and documents
relating to rulings or other determinations by Taxing Authorities, until the
expiration of the applicable statute of limitations (giving effect to any
extension, waiver or mitigation thereof); (ii) the provision of additional
information, including an explanation of material provided under clause (i) of
this Section 4.2(a), to the extent such information is necessary or reasonably
helpful in connection with the foregoing; (iii) the execution of any document
that may be necessary or reasonably helpful in connection with the filing of a
Tax Return by DBE, the Partnership or of their respective subsidiaries, or in
connection with any audit, dispute, proceeding, suit or action and (iv) such
Party’s commercially reasonable efforts to obtain any documentation from a
governmental authority or a third party that may be necessary or reasonably
helpful in connection with any of the foregoing.

(b) Each Party shall make its employees and facilities available on a reasonable
and mutually convenient basis in connection with any of the foregoing matters.

(c) If any Party fails to provide any information requested pursuant to
Section 4.2 hereof within a reasonable period, as determined in good faith by
the Party requesting the information, then the requesting Party shall have the
right to engage a public accounting firm to gather such information, provided
that 30 days’ prior written notice is given to the unresponsive Party. If the
unresponsive Party fails to provide the requested information within 30 days of
receipt of such notice, then such unresponsive Party shall permit the requesting
Party’s public accounting firm full access to all appropriate records or other
information as reasonably necessary to comply with this Section 4.2 and shall
reimburse the requesting Party or pay directly all costs connected with the
requesting Party’s engagement of the public accounting firm.

ARTICLE V

Warranties and Representations; Payment Obligations

5.1 Warranties and Representations Relating to Actions of DBE and the
Partnership. Each of DBE and the Partnership warrants and represents to the
other that:

(a) in the case of DBE, it is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
power to carry out the transactions contemplated by this Agreement;

 

7



--------------------------------------------------------------------------------

(b) in the case of the Partnership, it is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power to carry out the transactions contemplated by this
Agreement;

(c) it has duly and validly taken all action necessary to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby;

(d) this Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation enforceable in accordance with its terms
subject, as to the enforcement of remedies, to (i) applicable bankruptcy,
reorganization, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally from time to time in effect and
(ii) general principles of equity, whether enforcement is sought in a proceeding
at law or in equity and

(e) the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby or the compliance with any of the provisions of
this Agreement will not (i) conflict with or result in a breach of any provision
of its certificate of incorporation, by-laws, certificate of limited
partnership, limited partnership agreement or general partnership agreement, as
the case may be, (ii) breach, violate or result in a default under any of the
terms of any agreement or other instrument or obligation to which it is a party
or by which it or any of its properties or assets may be bound or (iii) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
it or affecting any of its properties or assets.

5.2 Calculation of Payment Obligations. Except as otherwise provided under this
Agreement, to the extent that the payor Party has a payment obligation to the
payee Party pursuant to this Agreement, the payee Party shall provide the payor
Party with its calculation of the amount of such obligation. The documentation
of such calculation shall provide sufficient detail to permit the payor Party to
reasonably understand the calculation. All payment obligations shall be made to
the payee Party or to the appropriate Tax Authority as specified by the payee
Party within 30 days after delivery by the payee Party to the payor Party of
written notice of a payment obligation. Any disputes with respect to payment
obligations shall be resolved in accordance with Section 6.11 below.

5.3 Prompt Performance. All actions required to be taken by any Party under this
Agreement shall be performed within the time prescribed for performance in this
Agreement or if no period is prescribed, such actions shall be performed
promptly.

5.4 Interest. Payments pursuant to this Agreement that are not made within the
period prescribed therefor in this Agreement shall bear interest (compounded
daily) from and including the date immediately following the last date of such
period through and including the date of payment at a rate equal to the U.S.
federal short-term rate or rates established pursuant to Section 6621 of the
Code for the period during which such payment is due but unpaid.

 

8



--------------------------------------------------------------------------------

5.5 Tax Records. The Parties to this Agreement hereby agree to retain and
provide on proper demand by any Tax Authority (subject to any applicable
privileges) the books, records, documentation and other information relating to
any Tax Return until the later of (i) the expiration of the applicable statute
of limitations (giving effect to any extension, waiver or mitigation thereof),
(ii) the date specified in an applicable records retention agreement entered
into with a Tax Authority, (iii) a Final Determination made with respect to such
Tax Return and (iv) the final resolution of any claim made under this Agreement
for which such information is relevant.

5.6 Continuing Covenants. Each Party agrees (i) not to take any action
reasonably expected to result in a new or changed Tax Item that is detrimental
to any other Party and (ii) to take any action reasonably requested by any other
Party that would reasonably be expected to result in a new or changed Tax Item
that produces a benefit or avoids a detriment to such other Party; provided that
such action does not result in any additional cost not fully compensated for by
the requesting Party. The Parties hereby acknowledge that the preceding sentence
is not intended to limit, and therefore shall not apply to, the rights of the
Parties with respect to matters otherwise covered by this Agreement.

ARTICLE VI

Miscellaneous Provisions

6.1 Notice. Any notice, demand, claim or other communication required or
permitted to be given under this Agreement (a “Notice”) shall be in writing and
may be personally served provided a receipt is obtained therefor, or may be sent
by certified mail return receipt requested postage prepaid, to the Parties at
the following addresses (or at such other address as one Party may specify by
notice to any other Party):

 

DBE at:   Diamondback Energy, Inc.   500 West Texas, Suite 1200   Midland, Texas
79701   Attention: General Counsel The Partnership at:   Viper Energy Partners
LP   500 West Texas, Suite 1200   Midland, Texas 79701   Attention: General
Counsel

A Notice which is delivered personally shall be deemed given as of the date
specified on the written receipt therefor. A Notice mailed as provided herein
shall be deemed given on the third business day following the date so mailed.
Notification of a change of address may be given by any Party to another in the
manner provided in this Section 6.1 for providing a Notice.

6.2 Required Payments. Unless otherwise provided in this Agreement, any payment
of Tax required shall be due within 30 days of a Final Determination of the
amount of such Tax.

 

9



--------------------------------------------------------------------------------

6.3 Injunctions. The Parties acknowledge that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. The Parties
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any court having jurisdiction, such remedy being
in addition to any other remedy to which they may be entitled at law or in
equity.

6.4 Further Assurances. Subject to the provisions hereof, the Parties hereto
shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby. Subject to the provisions hereof, each of the
Parties shall, in connection with entering into this Agreement, perform its
obligations hereunder and take any and all actions relating hereto, comply with
all applicable laws, regulations, orders and decrees, obtain all required
consents and approvals and make all required filings with any governmental
agency, other regulatory or administrative agency, commission or similar
authority and promptly provide the other Parties with all such information as
such Parties may reasonably request in order to be able to comply with the
provisions of this sentence.

6.5 Parties in Interest. Except as herein otherwise specifically provided,
nothing in this Agreement expressed or implied is intended to confer any right
or benefit upon any person, firm or corporation other than the Parties and their
respective successors and permitted assigns.

6.6 Setoff. Except as provided by Section 2.1(c) of this Agreement, all payments
to be made under this Agreement shall be made without setoff, counterclaim or
withholding, all of which are expressly waived.

6.7 Change of Law. If, due to any change in applicable law or regulations or the
interpretation thereof by any court of law or other governing body having
jurisdiction subsequent to the date of this Agreement, performance of any
provision of this Agreement or any transaction contemplated hereby shall become
impracticable or impossible, the Parties hereto shall use their best efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

6.8 Termination and Survival. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall remain in effect and its provisions shall survive
for the full period of all applicable statutes of limitation (giving effect to
any extension, waiver or mitigation thereof) or until otherwise agreed to in
writing by DBE and the Partnership, or their successors.

6.9 Amendments; No Waivers.

(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by DBE and the Partnership, or in the case of a waiver, by the Party against
whom the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

10



--------------------------------------------------------------------------------

6.10 Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
agreements made and to be performed in the State of Delaware.

6.11 Resolution of Certain Disputes. Any disagreement between the Parties with
respect to any matter that is the subject of this Agreement, including, without
limitation, any disagreement with respect to any calculation or other
determinations by DBE hereunder, which is not resolved by mutual agreement of
the Parties, shall be resolved by a nationally recognized independent accounting
firm chosen by and mutually acceptable to the Parties hereto (an “Accounting
Referee”). Such Accounting Referee shall be chosen by the Parties within fifteen
(15) business days from the date on which one Party serves written notice on
another Party requesting the appointment of an Accounting Referee, provided that
such notice specifically describes the calculations to be considered and
resolved by the Accounting Referee. In the event the Parties cannot agree on the
selection of an Accounting Referee, then the Accounting Referee shall be any
office or branch of the public accounting firm of PricewaterhouseCoopers LLP.
The Accounting Referee shall resolve any such disagreements as specified in the
notice within 30 days of appointment; provided, however, that no Party shall be
required to deliver any document or take any other action pursuant to this
Section 6.11 if it determines that such action would result in the waiver of any
legal privilege or any detriment to its business. Any resolution of an issue
submitted to the Accounting Referee shall be final and binding on the Parties
hereto without further recourse. The Parties shall share the costs and fees of
the Accounting Referee equally.

6.12 Confidentiality. Except to the extent required to protect a Party’s
interests in a Tax Controversy, each Party shall hold and shall cause its
consultants and advisors to hold in strict confidence, unless compelled to
disclose by judicial or administrative process or, in the opinion of its
counsel, by other requirements of law, all information (other than any such
information relating solely to the business or affairs of such Party) concerning
another Party or its representatives pursuant to this Agreement (except to the
extent that such information can be shown to have been (i) previously known by
the Party to which it was furnished, (ii) in the public domain through no fault
of such Party or (iii) later lawfully acquired from other sources by the Party
to which it was furnished), and each Party shall not release or disclose such
information to any other person, except its auditors, attorneys, financial
advisors, bankers and other consultants and advisors who shall be advised of the
provisions of this Agreement. Each Party shall be deemed to have satisfied its
obligation to hold confidential information concerning or supplied by another
Party if it exercises the same care as it takes to preserve confidentiality for
its own similar information.

6.13 Costs, Expenses and Attorneys’ Fees. Except as expressly set forth in this
Agreement, each Party shall bear its own costs and expenses incurred pursuant to
this Agreement. In the event a Party to this Agreement brings an action or
proceeding for the breach or enforcement of this Agreement, the prevailing party
in such action, proceeding or appeal, whether or not such action, proceeding or
appeal proceeds to final judgment, shall be entitled to recover as an element of
its costs, and not as damages, such reasonable attorneys’ fees as may be

 

11



--------------------------------------------------------------------------------

awarded in the action, proceeding or appeal in addition to whatever other relief
the prevailing party may be entitled. For purposes of this Section 6.13, the
“prevailing party” shall be the Party who is entitled to recover its costs; a
Party not entitled to recover its costs shall not recover attorneys’ fees. No
sum for attorneys’ fees shall be counted in calculating the amount of the
judgment for purposes of determining whether a Party is entitled to recover its
costs or attorneys’ fees.

6.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

6.15 Severability. The Parties hereby agree that, if any provision of this
Agreement should be adjudicated to be invalid or unenforceable, such provision
shall be deemed deleted herefrom with respect, and only with respect, to the
operation of such provision in the particular jurisdiction in which such
adjudication was made, and only to the extent of the invalidity, and any such
invalidity or unenforceability in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction. All other
remaining provisions of this Agreement shall remain in full force and effect for
the particular jurisdiction and all other jurisdictions.

6.16 Entire Agreement.

(a) This Agreement contains the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all other agreements,
whether or not written, in respect of any Tax between the DBE Group and the
Partnership Group.

(b) In the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of any other agreement between the DBE Group and
the Partnership Group, the provisions of this Agreement shall take precedence
and to such extent shall be deemed to supersede such conflicting provisions
under the other agreement.

6.17 Assignment. This Agreement is being entered into by DBE and the Partnership
on behalf of themselves and each member of the DBE Group and the Partnership
Group. This Agreement shall constitute a direct obligation of each such member
and shall be deemed to have been readopted and affirmed on behalf of any entity
that becomes a member of the DBE Group or the Partnership Group in the future.
Each of DBE and the Partnership hereby guarantee the performance of all actions,
agreements and obligations provided for under this Agreement of each member of
the DBE Group and the Partnership Group, respectively. Each of DBE and the
Partnership shall, upon the written request of the other, cause any of their
respective group members to formally execute this Agreement. This Agreement
shall be binding upon, and shall inure to the benefit of, the successors,
assigns and persons controlling any of the entities bound hereby for so long as
such successors, assigns or controlling persons are members of the DBE Group or
the Partnership Group or their successors and assigns.

6.18 Fair Meaning. This Agreement shall be construed in accordance with its fair
meaning and shall not be construed strictly against the drafter.

 

12



--------------------------------------------------------------------------------

6.19 Titles and Headings. Titles and headings to sections herein are inserted
for the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

6.20 Construction. In this Agreement, unless the context otherwise requires, the
terms “herein,” “hereof” and “hereunder” refer to this Agreement.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

  DIAMONDBACK ENERGY, INC. By:  

/s/ Randall J. Holder

Name:   Randall J. Holder Title:   Vice President, General Counsel and Secretary
  VIPER ENERGY PARTNERS LP   By:  

Viper Energy Partners GP LLC,

its general partner

By:  

/s/ Randall J. Holder

Name:   Randall J. Holder Title:   Vice President, General Counsel and Secretary

Signature Page to Tax Sharing Agreement